Opinion issued April 18, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00261-CV
                            ———————————
                     IN RE THOMAS FLORENCE, Relator



                 Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Thomas Florence, has filed a petition for writ of mandamus,

challenging the trial court’s January 16, 2013 order dismissing his case for want of

prosecution. 1




1
      The underlying case is In the Matter of the Marriage of: Thomas Wayne Florence
      and Wanette Marie Florence, No. 12-Fd-2877, in the County Court at Law No. 3
      of Galveston County, Texas, the Honorable Christopher Dupoy presiding.
                                Standard of Review

      Mandamus is an extraordinary remedy, which is available only when (1) a

trial court clearly abuses its discretion and (2) there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding); In re Unitec Elevator Servs. Co., 178 S.W.3d 53, 57 (Tex.

App.—Houston [1st Dist.] 2005, orig. proceeding).

      In his sole issue, relator complains that the trial court abused its discretion in

dismissing his case for want of prosecution. Generally, mandamus will issue to

direct a trial court to rescind an order only when a relator has no other adequate

remedy. Downs v. Trevathan, 783 S.W.2d 689, 690 (Tex. App.—Houston [1st

Dist.] 1989, orig. proceeding) (denying motion for leave to file petition for writ of

mandamus). It is the relator’s burden to show that he has no adequate remedy

available at law. See In re Prudential, 148 S.W.3d at 135–36. Relator has not

shown that he has no adequate remedy on appeal. See Downs, 783 S.W.2d at 690.

                                        Conclusion

      We deny the petition.



                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                          2